Title: To Thomas Jefferson from George Jefferson, 19 March 1804
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 19th. March 1804
          
          I should sooner have acknowledged the receipt of your favor of the 12th. inclosing 435$.—
          I have likewise too long delayed informing you, that I do not suppose you could get groceries here on as good terms as you can in Alexandria; as our Grocers do not themselves import, but are supply’d from Norfolk Philadelphia & New York—where, or in Alexandria, I suppose you can procure them on as good terms as they get them on, & will consequently save the profit which they would make.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        